963 F.2d 367
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Alfonza Leonard ARTIS, SR., Petitioner.
No. 92-8033.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 4, 1992Decided:  May 22, 1992

On Petition for Writ of Mandamus
Alfonza Leonard Artis, Sr., Petitioner Pro Se.
PETITION DENIED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Alfonza Artis, a Virginia prisoner, filed a petition for habeas relief in the district court in December 1991.  The Respondent moved to dismiss the petition in January 1992.  Artis responded to the motion in February 1992.  In addition, in February 1992 the district court ruled on Artis's motion to prevent the magistrate judge from acting on the case in February 1992.  Artis has filed this mandamus petition alleging undue delay in the district court proceedings and seeking an order directing the district court to act on the petition.  Because there has been recent significant action in the district court proceedings, we hold that there has been no undue delay.  Although we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.

PETITION DENIED